In re Miles, Kevin; — Defendants); applying for supervisory, remedial prohibition and mandamus writs; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “J”, No. 90-1739; to the Court of Appeal, Fifth Circuit, No. 90-KW-0620.
Granted. Judgment of the trial court is vacated. State is ordered to furnish defendant copies of rap sheets of the state’s principal witnesses other than that of a confidential informant. Rap sheet of confidential informant need only.be turned over to defendant if state intends to call him to testify at trial.